Title: From George Washington to James Ross, 22 January 1798
From: Washington, George
To: Ross, James



Dear Sir,
Mount Vernon 22d Jany 1798.

Your favour of the 12th Instt has been duly received; and an Order from the Treasury of the United States on the Collector of the Port of Alexandria for $1,961.30 has also been received; a receipt for which (for your satisfaction, or that of Colo. Shreve) is herein enclosed; with my acknowledgments, & thanks for your kindness in negociating this business for me. The delay, occasioned by the indisposition of Mrs Ross, has been attended with no inconvenience to me; and on her happy recovery from it, I congratulate you, & her, sincerely.
Colo. Shreve’s Bond being in your possession, it is not in my power to endorse the above payment of $1961.30 thereon: but Colo. Ritchie’s, which I herewith enclose for the purpose of depositing the same in the Bank of Pennsylvania, (that the Instalments may be collected agreeably to the tenor thereof) has the payment which was made inserted on the back. By placing both Bonds in that Bank, and transmitting me its statement, you will add to the obligations you have already confered on me in this business.
Having made an important contract (if the person with whom it is made can fulfil his part) for all the lands I hold on the Great Kanhawa; which are more than half I possess on the Western Waters;

I have become less inclined than before, to lay the residue off into lots, for the purpose of retailing them; conceiving, however advantageous it might prove in the end, my immediate purposes would not be answered thereby: while expence, trouble, and probable imposition, unless a person of known integrity as well as activity could be engaged as an Agent, would be the inevitable result.
Could I dispose of the three tracts which I hold on the River Ohio (between the mouths of the little & Great Kanhawa,[)] on the terms my lands on the latter are Let. and my other lands in the Northwestern territory, composed, on each side of the River, of three tracts, containing aggregately 9,157 acres on the Ohio (exclusive of what is called the round bottom, of 587 acres) and 3,051 acres on the little Miami—not more than ten or a dozen miles from Cincinnati. I say, if I could get these lands off my hands on similar terms with those of the Kanhawa my views would be completely answered. These, I shall take the liberty of mentioning to you (as it would seem you are frequently troubled with enquiries relative to my Western Lands) although I do not expect a like offer will be suggested to you in my behalf.
The four tracts of Land which I held on the Great Kanhawa, amount to 23,216 acres: these I have leased for 30 years; at the expiration of which, by doubling the Rents, thence forward, they are engaged for 99 years more; for the first yr (1798) the Rent is to be $5,000—for the 2d $8,000 and thence to the completion of the 30 years, the Rent is to be equal to the interest of eight dollars an acre, upon the aggregate quantity of 23,216 Acres; with the priviledge at the end of Six years from the commencement of the Lease (the 1st of the present month) to purchase the fee simple at the price of two hundred thousand dollars, paid in four years, $50,000 annually.
The Rents for the first six years are secured (besides the usual mode of Distress & recovery) by a Deed of trust, for a considerable landed property; to be sold for ready money if I should be inclined to resort to it for payment thereof; and the writings are so well drawn, I believe, as to save me against every contingent that can happen, except tying my hands against any other disposition of the lands untill the inability of the Lessee to perform the Covenants of the Lease are clearly ascertained.
The person with whom this agreement is entered into, lives in

the county adjoining ⟨the Land⟩, is perfectly well acquainted with all the land; and seems to be morally certain of stocking it with tenants (which he is authorised to do) immediately. That he is a Speculator, I need not add; but he must be a fool as well as a Speculator, if he does not see his way tolerably clear to fulfil the bargain on his part. His mind (he acknowledges) is made up for loss in the outset, but he looks forward to ample compensation in the result. His grand object is apparent to me, without any confession thereof on his part; Knowing the quality, situation, and value of the Land, he wanted, but for lack of means was unable to become, at this time, the purchaser in ⟨fee⟩; and therefore he agreed to pay a Rent equivalent to the interest of what would have been the purchase money, had he taken the whole quantity—viz.—eight dollars pr acre. His interest (and all his exertions now) coincide with mine, to plant the land with settlers; which, admitting he should be unable to comply with the contract in all its parts, will render the property more valuable on account of the improvements, to me.
I should not, my good Sir, have given you the trouble of all this detail respecting my concerns, at a time when I know your head and hands must be engaged in National matters of the utmost importance to our country, but from a consideration, if further enquiries should be made of you, of my intentions respecting the lands on the Ohio, between the Kanhawas, and of those No. Wt of that River, that you may be enabled to say what I have done and am willing to do. For the round bottom alone an offer of eight dollars an acre has been refused already. The quantity in this Survey, is less than in either of the others on that River, or on the Miami; but whether the quality of it is much, if any better, I am not sufficiently acquainted with them to pronounce.
If Mrs Ross is with you in Philadelphia, I pray you to present me to her in respectful terms. And at all times be assured of the sincere esteem, & affectionate regard, of Dear Sir Yr Obedient Servant

Go: Washington

